DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 47-75 are pending 
Claims 54, 55, 66, and 67 are withdrawn from examination as being drawn to a nonelected species. 
Claims 47-53, 56-65, and 68-75 are under consideration in the instant office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/02/2020 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, it has been placed in the application file and the information therein has been considered as to the merits. See attached copy of the PTO-1449.

Priority
This application claims benefit of U.S. Provisional Application No. 62/271,050 filed on 12/22/2015, U.S. Provisional Application No. 62/380,304 filed on 08/26/2016, U.S. Provisional Application No. 62/398,782 filed on 09/23/2016, and PCT Application PCT/US2016/068375 filed on 12/22/2016. 


Election/Restrictions
Applicant’s election without traverse of Z9-14Ac, an insecticidal trait encoded by a VIP gene, and organophosphates in the reply filed on 04/05/2021 is acknowledged.
Claims 54, 55, 66, and 67 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected specie, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/05/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 47-53, 56-65, and 68-75 are rejected under 35 U.S.C. 103 as being unpatentable over Cosgrove (US 2010/0029725, as disclosed in IDS) in view of Ogawa (US 2012/0316235, as disclosed in IDS).
Regarding claims 47-48, Cosgrove teaches a method of managing pest resistance in a plot of pest resistant crops by providing seed of a first transgenic pest resistant crop, the first transgenic pest resistant crop expressing a first transgene and a second transgene, the first transgene providing increased tolerance or resistance to at least one Coleopteran pest and the second transgene providing Spodoptera frugiperda, providing seed of a second transgenic pest resistant crop, the second transgenic pest resistant crop expressing a third transgene, the third transgene providing resistance to the same at least one Lepidopteran pest through a different mode of pesticidal action than the second transgene, and planting the seed of the first transgenic pest resistant crop and the seed of the second transgenic pest resistant crop in a plot (see abstract; paragraph 0064; Table 1).  Regarding claims 49-50, Cosgrove teaches such plot systems can comprise refuges that encompass at least 20% of the field (paragraph 0051).  Regarding claims 51, 70-71, Cosgrove teaches the control of pests by applying insecticides such as organophosphates (claim 8).  Regarding claims 72-75, Cosgrove teaches such fields comprising soybean in an amount of at least 90% but also including corn in an amount of about 10% (paragraphs 0063, 0068).  Regarding claims 56, 59-62, Cosgrove teaches combinations of transgenic genes such as the CrylAb and Cry2/Vip3A stack (paragraph 0109).
Cosgrove does not teach applying a mating disruptant such as pheromone Z9-14Ac.
Ogawa is drawn towards a mating disruption method comprising a step of starting to apply a mating disruptant after mating and oviposition of imagoes of the first generation of an insect pest are substantially over and before imagoes of the second generation of the insect pest emerge, the mating disruptant targeting at least one kind of insect pest which contains one or more kinds of acetates as a natural sex pheromone (see abstract).  Regarding claims 52, 65, 68, 69, Ogawa teaches targeting armyworm (Spodoptera), and applying pheromone Z9-14ac via spray or dispenser (paragraphs 0012, 0034, 0046).
It would have been obvious to one of ordinary skill in the art to apply a mating disruptant such as pheromone Z9-14Ac, as suggested by Ogawa, and produce the instant invention.

Regarding the limitations wherein the method increases efficiency of the refuge as a result of the application of the mating disruption when compared to a control field plot system which did not apply mating disruption, wherein the insect pest population does not develop effective resistance to the transgenic insecticidal trait until a period of time that is after a control insect pest population in a control field plot develops resistance, wherein said control insect pest population was not exposed to the mating disruption, wherein durability of the transgenic insecticidal trait in the plant species exposed to the mating disruption is increased compared to durability of an identical transgenic insecticidal trait in control plant species that were not exposed to the mating disruption, when the composition recitations are met, the desired properties are met, as any component that materially affects the composition and its properties would have to be present in the claim to be commensurate in scope (i.e. claim 53).  Additionally, when the composition is delivered in the same manner as claimed, the effects of the composition would be the same such as the durability and efficacy, as they are a direct result of the components of the composition and the mode of administration which are met by the art, whereby the resulting properties and effects would intrinsically be met. A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01.	The court held that when a "‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention." Id. However, the court noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).  (MPEP 2111.04 I)

	
Conclusion
Claims 47-53, 56-65, and 68-75 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ANDREW P LEE/Examiner, Art Unit 1628    

/SAVITHA M RAO/Primary Examiner, Art Unit 1629